TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 2, 2017



                                      NO. 03-16-00716-CV


                                      Scott Ogle, Appellant

                                                 v.

             Maeli Hector, a/k/a Maeli Arellano, a/k/a Maeli Johnson, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on July 6, 2015. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.